Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC INVESTOR FUNDS HSBC Investor Prime Money Market Fund HSBC Investor U.S. Government Money Market Fund HSBC Investor U.S. Treasury Money Market Fund (the Funds) Supplement Dated November 5, 2010 to the Prospectus Dated March 1, 2010 as supplemented to date Expiration of Exemption from U.S. Withholding Tax for Certain Non-U.S. Persons On November 1, 2010, the exemption from U.S. withholding tax on the dividends attributable to short-term capital gains or interest earned by certain non-U.S. persons from their investments in the HSBC Investor Prime Money Market Fund, HSBC Investor U.S. Government Money Market Fund, and HSBC Investor U.S. Treasury Money Market Fund expired. As a result, such shareholders invested in the Funds will generally be assessed U.S. withholding tax on such dividends, at a rate of up to 30%. Please consult your tax adviser for more information. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
